 In the Matter Of JOSEPH S. FINCH AND COMPANYandUNITED DISTIL-LERY WoRlinl:s, LOCAL #3, C. I. O.Case No. R-3487.-Decided February 27, 19!22Jurisdiction:liquor distilling industry.Investigation and Certification of Representatives:existence of question. re-fusal to accord recognition to petitioning union; contract with rival uniovwhich parties agree does not constitute a 'bar, no tiar to ; election necessary.Unit Appropriate for Collective Bargaining:all firemen and water tenders,stipulation as toMr. Frederick P. Lee,ofWashington, D. C., for the Company.Mr. Benjamin C. SigelandMr. Anthony J. Federoff,of Pittsburgh,Pa., for the C. I. O.Mr.William E. Fredenberger,of Louisville, Ky., andMr. J. C.Wiedmnan,of Pittsburgh, Pa., for the A. F. of L.Mr. Gerard J. Manack,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATI.'-11MENT OF THE CASEOn November 13, 1941, United DistilleryWorkers,Local#3,C. I. 0., herein called the C., I. O., filed with the Regional Directorfor the Sixth Region(Pittsburgh,Pennsylvania)a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Joseph S. Finch and Company,,Schenley,Pennsylvania,herein called the Company,and requesting an investi-gation and certification of representatives pursuant to Section 9 (c) ofthe National Labor Relations Act, 49 Stat. 449, herein called theAct.On January 12,1942, the National Labor Relations Board,herein called the Board,acting pursuant to Section 9 (c) of the.Act, and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 2, as amended, ordered an investiga=tion and authorized the Regional Director to conduct it and to providefor an appropriate hearing upon due notice.Erroneously designated in the petition as Joseph S Finch Distilling Co39 N. L.R.B,No 51.280 JOSEPH S. FINCH AND COMPANY281On January 22,,1942; the Regional Director issued a notice of hear-ing, copies of which-were duly served upon the Company, the C. I. O.,and International Brotherhood of Firemen & Oilers,-Local No. 77,'alabor organization affiliated with the American Federation of Labor;herein called the A. F. of L., claiming to represent employees directlyaffected by the investigation.Pursuant to notice, a hearing washeld on January 30, 1942, at Pittsburgh, Pennsylvania, before W. G.Stuart Sherman, the Trial Examiner duly designated by the ChiefTrial Examiner.The Company, the C. I. 0., and the A. F. of L. wererepresented by counsel, and all participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses andto introduce, evidence bearing upon the issues was afforded all parties.During the course of the hearing the Trial Examiner made variousrulings on motions and objections to. the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case; the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYJoseph S. Finch and Company, a Pennsylvania corporation, isengaged in the distilling, and bottling of various types of spirituousliquors.,Itmaintains a distilling plant at Schenley, Pennsylvania;rectifying plants at Aladdin, Pennsylvania, and Frankford, Ken-tucky; sales offices at Pittsburgh, Pennsylvania, and Philadelphia,Pennsylvania ; and executive offices in New York City. The dis-tilling plant at Schenley, Pennsylvania, where the Company employs970 persons; is the only plant involved in this proceeding.Duringthe year 1941 substantially all of the raw materials used in theoperations of the, plant were purchased from points outside the Stateof Pennsylvania.During this period, the plant produced approxi-mately 5,500,000 gallons of various types of spirituous liquors `of theapproximate value of $3,045,000.The Company transports itsfinished product throughout the United States by railroad and truck`The Company admits that it is engaged in commerce within themeaning of the Act.'II.THE ORGANIZATIONS INVOLVEDUnited DistilleryWorkers, Local #3, isa -labor organizationaffiliated with the 'Congress'of Industrial Organizations. It admitsto -membership employees of the Company. 282DECISIONS OF NATIONALLABOR RELATIONS BOARDInternational Brotherhood, of Firemen & Oilers, Local No. 77, isa labor organization affiliated with the American Federation ofLabor.It admits to membership employees of the Company.M. THE QUESTION CONCERNING REPRESENTATIONOn December 30, 1938, pursuant to a Globe election,2 the Boardcertified the C. I. O. as the exclusive representative of all productionand maintenance employees at the Schenley plant, exclusive of fire-men, water tenders, watchmen, office workers, and supervisory em-ployees and other direct representatives of the management; and atthe same time certified the A. F. of L. as the exclusive representativeof all 'firemen and water tenders at the plant.3The Company there-after entered into written contracts with both unionsrecognizingthem as the respective representatives of the two units.The A. F. of L. contract, dated January 1, 1941, was for a periodof 1 year and each year thereafterunless30 days' written noticeof termination was given by either party to the contract prior toany expiration date.The C. I. O. has requested, and the Companyhas refused it, recognition as representative of the firemen andwater tenders.All parties agree that the A. F. of L. contract" doesnot constitute a bar to the present proceeding.A statement prepared by the Regional Director and introducedinto evidence at the hearing discloses that the C. I. O. representsa substantial number of employees in the unit hereinafter found tobe appropriate.4The A. F. of L. relies upon its contract to showsubstantial interest.-We find that a question has arisen concerning the representationof employees of the Company.TV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several Statesand tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.'Matterof JosephS.Finch & Co., Inc.andUnited DistilneryWorkers Union, LocalNo3, et al.,7 NL. R.B 110 N. L.R. B. 896.* The C I.0 submitted 17 application-for-membership cards,12 of which were datedin January 1939,and 5 of which were dated in January 1941;allappeared to beargenuine, original signaturesAll signatures are names of persons appearing on theCompany's pay roll of December 5, 1941, containing the names of 28 firemen and watertenders. JOSEPHS.FINCH AND COMPANYV. THEAPPROPRIATE UNIT283We find, in accordance with a stipulation entered into by theCompany, the C. I. 0., and the A. F. of L. at the hearing, that allfiremen and water tenders 6 at the Schenley plant of the Companyconstitute an appropriate unit for the purposes of collective bargain-ing, and that said unit, will insure to employees of the Companythe full benefit of their right to self-organization and to collectivebargaining and will otherwise effectuate the policies of the Act."VI.THE DETERMINATION OF REPRESENTATIVESWe find that the, question concerning representation which hasarisen can best be resolved by means of an election by secret ballot.In accordance with our usual practice we shall direct that the em-ployees eligible to vote in the election, shall be those employed bythe Company in the appropriate unit during the pay-roll periodimmediately preceding the date of this Direction of Election, subjectto the limitations and additions set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Joseph S. Finch and Company, Schenley,Pennsylvania, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the Act.2.All firemen and water tenders at the Schenley plant of theCompany constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTEDthat, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Joseph S. Finch and Company, Schenley, Pennsylvania, an6Those employees are also referred to in the record as oilers and boiler-plant employees"The C.I.0 requested at the hearing that the Board merge this unit with the largerunit now representedby the C. I. O.In the Schenley plant,in the eventthat the C I 0wins the election herein directed.We need not consider this request at this time. 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDelection by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days after the date of this Direction -ofElection, under the direction and supervision of the Regional Direc-tor for the Sixth Region, acting in this matter as agent for the Na-tional Labor Relations Board, and subject to Article III, Section 9,of said Rules and Regulations, among all firemen and water tendersat the Schenley plant of Joseph S. Finch and Company who wereemployed by the Company during the' 'pay-roll period immediatelypreceding the date of this Direction of Election; including employeeswho did not work during such pay-roll period because they were illor on vacation or in the active military service or training of theUnited' States, or temporarily laid 'off, but excluding employees whohave since quit or been discharged,'for cause, ,to determine whetherthey desire to be represented by United Distillery Workers, Local$k3, C. I. 0., or by International Brotherhood' of Firemen & Oilers,Local No.. -77, affiliated with the American Federation of Labor, forthe purposes of collective bargaining, or by neither.CHAIRMAN MILLIs took no part in the consideration of the aboveDecision and Direction of Election.-